Title: To John Adams from John Quincy Adams, 4 May 1795
From: Adams, John Quincy
To: Adams, John



N. 8.Dear Sir,
The Hague May 4. 1795.

Mr: Wilcox has not yet been here but sent me from Hamburg your favour of February 11. which was the first letter I have been happy enough to receive from you since we left America. When he comes here, I shall be happy to shew him every civility in my power.
It is extremely pleasing to hear that the elections for the ensuing completion of the Senate have been so favourable. I believe the time is approaching, when even the triple brass of political impudence will melt away before the wisdom of the pacific and neutral system, which struggled with so many interests and so many Passions before it could gain a firm establishment. Only one letter from me had been received by the Secretary of State, when you wrote. I had at that time written nearly thirty; twenty of which might have reasonably been supposed by me to have arrived on the 11th: of February. I have sent my letters not only by every vessel that has been known to me from this Country; (and I have taken particular pains to be informed of every opportunity) but from France, from England, from Hamburg and from Bremen:—How many of my letters, miscarry in the conveyance it is impossible for me to say; but the state of Europe since I came here, and especially the situation of this Country has been such, as renders the transmission of letters extremely precarious. For the last four months almost, we have been secluded from the regular means of communication with all Europe, excepting France, and no dependence to be placed upon the security of that. Nothing can be committed to Post Offices, where the practice of reading the Letters is so openly professed that nobody thinks of sealing a paper sent through that channel.—Entrusting dispatches to the care of individuals, is but little more safe. It exposes them often to delays, to carelessness and even to total failure. With all these inconveniences I have sent since my arrival, nearly forty letters to the department of State alone, and shall continue to write by every opportunity that occurs from hence, and as frequently as may consist with common prudence through France and England.
The information that my first letter was satisfactory was extremely pleasing to me; because it shews that it was received with an indulgence, which all my correspondence will need. I have indeed had little apprehension of incurring the censure of writing too little. My principal fear has been lest the charge of an opposite fault should be applicable; that of repeating many times the same observations and descending too much into the detail of minute circumstances; In spite of the best possible inclination too, and notwithstanding admonition from you, and intimation from Mr. Randolph, I have sometimes given a latitude to opinions upon actors and events, which perhaps will be thought indiscreet.—However this may be, I presume the style of my correspondence must be tolerably well known by this time, and if any material variation is desired, it will doubtless be intimated to me.
The political sufferings of Messrs: Van Staphorst had no more effect to the detriment of our credit than their present power has in its favour. It did not indeed affect their personal credit or property. Mr: Nicholas Van Staphorst, who on my arrival here had privately withdrawn from the pursuit of the then Government, is now a member of the States–General, and employed in some of the most important executive Committees. He is one of the most respectable men engaged in the public affairs at present
If the situation of an American Minister at the Hague was not in its nature and on all common occasions tolerably insignificant, it would have been rendered so by the particular situation of the Country since I have been in it. When I first arrived the Government was an agonizing patient in the hands of Lord St: Helen’s. His skill was ineffectual however to save; the patient soon expired; but its soul survives and waits in impatient expectation of a glorious resurrection.—The very name of Anglomane had been long since lost: I assure you I have not heard the word pronounced since I have been in the Country. And indeed as the circumstances were, that name would have been ridiculous. As well might the Helots of Lacedemon have been called Spartomanes.
At that time my situation was as unpleasant as it was unmeaning. It was impossible for me not to perceive that I was surrounded with that sort of malevolence which a West–India faithful African may be supposed to bear towards the enemy of his Master. It appeared in every shape; it was shewn by the whole hierarchy of servitude from the President of the States–General to the hair dresser; from the Grand-Pensionary to the laquais de louage. To this general fact, the only total exception that I can mention, was the Stadholder himself.—I had no business to transact with him; saw him only as a point of form, and not more than three or four times. I had every reason to be satisfied with his reception. From all the rest it was ill-will always covered with forms of decency; often aiming at the disguise of politeness, but never successfully concealed.
Since the arrival of the french armies all these appearances have changed. A friendly disposition, a desire to accommodate, a respect and regard for the United States, really felt and professed with pleasure distinguish the present from the past possessors of power. Personally my situation is far more agreeable than it was; but nothing is to be done. The Country is conquered: its forms of Independence have hitherto been more or less preserved, but they may be laid aside whenever their friends shall think proper, and have already been many times in contradiction with the substance. The Government rose upon the basis of french protection; that alone continues its existence; and with that it would infallibly vanish. It has become almost universally odious to the people, who consider it as in fact more oppressive than that which preceded. The french Convention have not acknowledged it, and may withdraw their protection which is the breath of its life, whenever they find it for their interest so to do.
The restoration of the Stadholder sooner or later is inevitable. And with him must come again the subserviency to the mistress of the Sea. In every political point of view this Republic will in future be nothing more than a part of France or of Britain. I am expecting orders from the Secretary of State for my own regulation; and until I shall receive them, I shall not venture to transact any business whatever.
Since I wrote you last the Peace between France and Prussia is the most important event that has taken place. The Baron de Stael has been received by the french Convention as Ambassador Extraordinary from the King of Sweden.
The scarcity of provisions is great all over Europe; in France it amounts very nearly to a famine. The proximity of the Harvest may possibly afford a relief for the present Season; but unless the fertility of the ensuing harvests should be extraordinary, a real famine will be suffered in Europe the next Winter and Spring.
Among the mille et une Revolutions of France, the union of the Jacobins and the Royalists is one of those at which our Jacobins will perhaps be or affect to be the most surprized. That they are at present united in the object of their pursuit is unquestionable: that they will succeed is far from being improbable. The alliance of Anarchy and Despotism is perfectly natural, and the leading members of the Convention are convinced at length that Democracy will answer the purposes of declamation much better than those of Government. “Il faut se dépouiller des prejugés de la Revolution,” says Thibaudeau, “car si la Revolution a détruit des prejugés, elle en a aussi enfanté.” But they have not yet got over their passive obedience to the opinion publique of the moment; and of course they still proscribe what they adored, and adore what they proscribed in the interval of a single day. Such a system may properly be styled a Democracy; but to call it a Government would be making a violent misapplication of words.
I am Dear Sir, in all duty and affection your Son.
John Q. Adams.